Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
 
Remarks

Applicant's arguments, filed (12/17/2021), with respect to pending claims 1-26 have
been considered but are not persuasive regarding the 35 USC § 102 and 103 rejections, and are not persuasive with respect to the 35 USC §101 rejections.
All claims stand and fall together under the following argument(s).

Arguments


Regarding 35 USC § 101:

The Applicant argues (Page 10, lines 10-21):

 “The Office Action asserts that these entries in the specification support its conclusion that the claims are directed to mathematical concepts. Applicant respectfully disagrees and submits that none of the claims recite a mathematical formula or concept. In the absence of any mathematical formula, equation, or calculation recited in the claims, Applicant respectfully submits that the subject matter recited in the claims is not directed to a mathematical concept, as that term has been qualified by the Patent Office and the Courts. See Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49 (Fed. Cir. 2017) (claims found to be patent eligible — while the claims utilize mathematical equations to determine orientation, the equations serve only to tabulate position and orientation information — therefore, the claims are directed in a non- conventional manner to reduce errors in measuring and, accordingly are not abstract under step one of Alice — "when a claim containing a mathematical formula implements or applies that formula in a structure or process which, when considered as a whole, is performing a function which the patent laws were designed to protect"); Jn re Chatfield, 545 F.2d 152, 157-58 (C.C.P.A. 1976) (claims found to be patent eligible - the independent claims did not recite a mathematical algorithm, but the dependent claims did. “[A]ll machines function according to laws of physics which can be mathematically set forth if known. ”


Regarding the Thales decision, the claims in Thales were found to be not directed to an abstract idea because the claims were directed to a particular placement of a particular set of position sensors. 
The mathematical algorithm which was then recited to determine the relative motion of the sensors was understood to be a trivial calculation which was, in essence, required by the physics of the situation once the choice had been made to place the sensors in the recited manner. In other words, the claim was making no effort to monopolize the recited calculation, which was highly conventional, but was instead directed to the non-conventional placement of the sensors.
Unlike the mathematical calculation in Thales which was essentially required by the physics, such consolidation is not a necessary action, though it may certainly be non-novel or non-obvious when the prior art is considered. Therefore, the present claims are not considered to be patent eligible due to a comparison to the Thales claims.


The Applicant argues (Page 9, lines 13-20):

“The claims in Example 41 recite an actual mathematical formula in the independent claim; and, on that basis, the claim was determined to recite a mathematical concept. Independent claim 1 does not recite a mathematical formula. The claims in Examples 43 and 45 expressly recite “calculating” and “calculate” in the independent claims; and, on that basis, the claims were determined to recite a mathematical concept because the Patent Office’s 2019 Revised Patent Subject Matter Eligibility Guidance, issued January 7, 2019 (hereinafter “2019 PEG”), expressly states that mathematical concepts include “mathematical calculations” as an example of an abstract idea. Independent claim 1 does not recite “calculating” in any form. The 2019 PEG limits mathematical relationships to actual recited relationships between variables or numbers. Not only has the Office Action not identified any such mathematical relationships, independent claim 1 does not recite any mathematical relationships such as those discussed in the 2019 PEG. Applicant respectfully submits…”


The Examiner respectfully disagrees, because the claims comprise the steps of
determining a hydrophilic-lipophilic difference ...; determining an average solubilization
ratio ... and predicting phase behavior based on the ... ratio.
 These are steps comprising mathematical calculations according to the specification (see para [0049], where said predicting phase behavior of a microemulsion system can involve
determining a hydrophilic-lipophilic difference based on a ratio of salinity to optimum
salinity in the experimental microemulsion system). 
The absence of any specific equations in the claims, so that the calculations are described in English rather than with particular formulas, results in the scope of the claims including any and all equations which could carry out the calculations as recited in English. In addition to being a mathematical calculation, the claim limitations can also be considered to be an
abstract idea as a mental process, since the calculations appear to be simple enough to
be carried out in a human mind.
Ulrike in Example 41, where claim recites a calculation that it used to encode each message block word signal Ma to produce a ciphertext word signa CA,…” 
The current claim 1 just perform the mathematical steps to model microemulsion phase behavior and not link to any particular physical outputs, as in Example 41. 
 In Examples 43 and 45 the claim 1 is ineligible because it recites a judicial exception (an abstract idea), and the claim as a whole does not integrate the exception into a practical application or provide an inventive concepts.
Claims 2-4 recite the same judicial exception as claim 1, but are eligible because the claim, including the recited treatment or prophylaxis steps, integrates the exception into a practical application(Example 43).
The Claim 1 is not similar to the claim 1-5 of example 43, except the using the ratio for different calculations.

The Applicant argues (Page 12, lines 8-14):

 “It is respectfully submitted that subject matter recited in the claims is directed to a number of improvements that are sufficient to render the claims patent-eligible under Section 101. In particular, the subject matter of the claims provides a number of improvements, including improvements to a technology or technical field, and an improvement to the functioning of the computer itself, that render the claims eligible for patenting under Section 101. The claims include specific limitations that improve upon predicting real-world phase behavior of a microemulsion system in a chemical enhanced oil recovery process”.


Claim 1 merely talks about "predicting" phase behavior and claims 24 and 25 recite "performing" a recovery process without reciting any steps of actually recovering oil, so there is no recited connection between the "prediction" being made and an actual step of oil recovery, for instance.
Regarding additional elements in the claims, claim 1 comprises no additional
steps/elements beyond the mathematical calculations, which can be carried out as a
mental process.
Claim 25 just comprises the following additional steps/ element:
 "a processing unit" and "a memory communicatively connected to the processing unit, the memory storing instructions which, when executed by the processing unit, cause the
system to perform a method for predicting phase behavior in chemical enhanced oil
recovery" which are merely a general-purpose computer, generic pieces of the
computer hardware, and software running on the computer. These do not make the
claims significantly more than the abstract idea. All of these additional elements are
generic computer and generic components of the computer, which are viewed in light
of Alice as not making the claim significantly more than the abstract idea.
There is no indication that the combination of elements/units improves the
functioning of a computer or improves any other technology or technical field. There is
no particular machine recited and no real-world transformation recited. 


The Applicant argues (Page 13, lines 17-20):

“The claims address the problems and improve the technical fields of predicting phase behavior of a microemulsion system in a chemical enhanced oil recovery process and improve computer functionality as mentioned above by virtue of determining an average solubilization ratio as a direct function of the hydrophilic-lipophilic difference.”


Claim 1 merely talks about "predicting" phase behavior and claims 24 and 25 recite "performing" a recovery process without reciting any steps of actually recovering oil, so there is no recited connection between the "prediction" being made and an0 actual step of oil recovery, for instance.
Regarding additional elements in the claims, claim 1 comprises no additional
steps/elements beyond the mathematical calculations, which can be carried out as a
mental process.
All additional elements are generic computer and generic components of the computer, which are viewed in light of Alice as not making the claim significantly more than the abstract idea.
There is no indication that the combination of elements/units improves the
functioning of a computer or improves any other technology or technical field. There is
no particular machine recited and no real-world transformation recited. 

The Applicant argues (Page 15, lines 11-20):

“Independent claim 1 recites “predicting phase behavior based on the determined average solubilization ratio to model microemulsion phase behavior.” Support for this feature can be found in the specification at least at Fig. 12 at #206; FJ [0042], [0053], [0069]. Clearly, the modeling of microemulsion phase behavior in a chemical enhanced oil recovery process cannot be performed in a person’s head, nor with a paper and pencil, especially given the variables within the microemulsion system…See Ghosh 2 at page 1, noting “[t]o model the co-solvent effect, we couple the newly developed average solubilization theory (AST) based EoS with the Prouvost-Pope-Rouse model to capture co-solvent partitioning across oil, brine and microemulsion phases.” See also Alice Corp. Pty. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356 (2014); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2016)”

As states above the "predicting" phase behavior in claim 1 and claims 24 and 25 recite "performing" a recovery process without reciting any steps of actually recovering oil, so there is no recited connection between the "prediction" being made and an actual step of oil recovery, for instance.

The Applicant argues (Page 16, line 14 until page 15):

“The Office Action provides no such analysis. The April 19, 2018 Guidelines rely on Berkheimer as support for its instructions. Berkheimer stands for the proposition that “[t]he question of whether a claim element or combination of elements is well-understood, routine and conventional to a skilled artisan in the relevant field is a question of fact. Any fact, such as this one, that is pertinent to the invalidity conclusion must be proven by clear and convincing evidence... .” See Berhkeimer, 881 F.3d at 1368-69…”


The Examiner respectfully points out that the rejection did not argue that any
additional elements were "well-understood, routine, and conventional" at Step 2B (the
previous rejection just argued they were "insignificant extra solution activity").
Therefore, Berkheimer analysis and evidence are not required. The Examiner
respectfully points out that the only additional steps appear to be receiving a data
stream comprising experimental data from the experimental microemulsion system,
which is merely a data-gathering step, recited at a high level of generality, of obtaining
the data needed for carrying out the abstract idea.


Regarding 35 USC § 102/103:

The Applicant argues (Page 21, lines 1-11 and 23-25):

“Average solubilization in Ghosh 1 and this patent specifically implies harmonic mean/average of the oil and water solubilization ratio. Averages of other ratio types (simple or geometric) are not considered/relevant to Ghosh 1 or the patent. It is also important to distinguish the difference between the average solubilization ratio and the optimum solubilization ratio. In Ghosh 1, the average solubilization ratio is considered to be equal to the optimum solubilization ratio. In contrast, this application discloses and recites the average solubilization ratio to be a function of HLD and the optimum solubilization ratio. See Ghosh 1 at page 8972, Col. 2; equation (16); specification at equations (7) — (9); JJ [0061] — [0064]. According to equation (7) of this application, the average solubilization ratio as defined by Ghosh | becomes a special case only when HLD = 0… Ghosh 1 fails to disclose “average solubilization ratio” and instead relies on the optimum solubilization ratio and net average curvature, features that Ghosh 2 makes clear are distinguishable from the subject matter recited in claim 1.”



The Examiner respectfully submits that Ghosh does disclose an average
solubilization ratio. Ghosh 1 discloses the ratio of salinity to optimum salinity S/S*, and
uses this to get a hydrophilic-lipophilic difference HLD. Also, Ghosh determines an
optimum solubilization ratio a* which is equal to a harmonic average, so it is an
average. The Examiner respectfully requests that the applicant clarify their
interpretation of the claim language, and point out which claim limitations specifically
distinguish the invention over the prior art. For instance, do you intend for "average
solubilization ratio" to be more specific than just a solubilization ratio that is also an
average? The specification distinguishes between the "optimum solubilization ratio a*"
and the "mean solubilization ratio Gavg", for instance, but claim 1 does not necessarily
appear to do so. It is clear that the method of Ghosh 1 and the method of the present
specification are different in some ways, but those differences do not necessarily show
up in the present claim language. The Examiner respectfully requests clarification on
this.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a patent
therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed
to an abstract idea without significantly more as addressed below.
The new 2019 Revised Patent Subject Matter Eligibility Guidance published in
the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the
claims are deemed as being patent ineligible. Under the Step 1 of the eligibility analysis,
we determine whether the claims are to a statutory category by considering whether the
claimed subject matter falls within the four statutory categories of patentable subject
matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of
matter. The above claim is considered to be in a statutory category (process).

Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as
highlighted (using a bold font) shown below.

"1. A method for predicting phase behavior of a microemulsion system in a chemical
enhanced oil recovery process, the method comprising:

determining a hydrophilic-lipophilic difference based on a ratio of salinity of
optimum salinity in the microemulsion system;
determining an average solubilization ratio as a direct function of the
hydrophilic- lipophilic difference; and
predicting phase behavior based on the determined average solubilization ratio
to model microemulsion phase behavior."

"Claim 25. A system for performing a chemical enhanced oil recovery process,
comprising:
a processing unit configured to receive a data stream comprising experimental data
from the experimental microemulsion system; and
a memory communicatively connected to the processing unit, the memory storing
instructions which, when executed by the processing unit, cause the system to perform
a method for predicting phase behavior in chemical enhanced oil recovery, the method
comprising:
determining a hydrophilic-lipophilic difference based on a ratio of salinity to
optimum salinity in the microemulsion system containing oil, water, and a
surfactant; determining an average solubilization ratio as a direct function of the
hydrophilic-lipophilic difference at a same state as an optimum solubilization;
and
predicting phase behavior based on the determined average solubilization ratio
to models microemulsion phase behavior."

"Claim 26. A method of performing a chemical enhanced oil recovery process,
comprising:

predicting phase behavior of a microemulsion system in an oil reservoir
comprising a surfactant, oil, and water from an experimental microemulsion
system comprising the same surfactant formulation by:
determining a hydrophilic-lipophilic difference based on a ratio of salinity to
optimum salinity in the experimental microemulsion system; determining an
average solubilization ratio as a direct function of the hydrophilic- lipophilic
difference at a same state as an optimum solubilization; and predicting phase
behavior based on the determined average solubilization ratio to models
microemulsion phase behavior."


In claim 1: the steps of predicting phase behavior ... ; determining an average
solubilization ratio ... and determining a hydrophilic-lipophilic difference ... considered to
be equivalent of a mathematical concepts and/or mathematical formulas, (Paragraphs
[0055], [0056] and [0057)) and/or considered to be abstract ideas identified in Court
decisions as pertaining to mental process concepts performed in the human mind
(including observation, evaluation and opinion).
The amended steps of Claims 1, 25 and 26 "average solubilization ratio to model
microemulsion phase behavior' are just additional steps of the abstract idea.
Under step 2A prong 2, the claims 1, 25 and 26 only comprise a broad field of
use with no tie to any particular physical machine and further the claims are not directed
to any practical application. There is no indication that the combination of elements/units
improves the functioning of a computer or improves any other explicitly identified
technology.

The claims 1 and 26 do not comprise any additional elements. Claim 25
comprises a processing unit configured to receive a data stream comprising
experimental data from the experimental microemulsion system, and a memory
communicatively connected to the processing unit, the memory storing instructions.
These are just insignificant additional steps/elements.
The step of" ... receive a data stream comprising experimental data from the
experimental microemulsion system" is just insignificant extra solution activity
comprising the steps of receiving data necessary for the abstract idea to be carried out.
The memory and processing unit are just general parts of the computer. The computer
is the general computer, which is not significantly more.
The claim 1 does not comprise any additional steps/elements which could be
integrate the abstract idea into a practical application. There is no indication that the
combination of elements/units improves the functioning of a computer or improves any
other technology or technical field. There is no particular machine recited and no real world transformation recited. Claim 1 merely talks about "predicting" phase behavior
and claims 24 and 25 recite "performing" a recovery process without reciting any steps
of actually recovering oil, so there is no recited connection between the "prediction"
being made and an actual step of oil recovery, for instance.

Under step 2B

The claims 1 and 26 does not comprises any additional elements.
The claim 25 just comprises additional steps/ element: "a processing unit" and "a
memory communicatively connected to the processing unit, the memory storing
instructions which, when executed by the processing unit, cause the system to perform
a method for predicting phase behavior in chemical enhanced oil recovery" these are
merely a general computer and generic pieces of the computer and software running on
the computer. The general computer and software running on the computer do not
make the claims significantly more than the abstract idea. All of these additional
elements are generic computer and generic components of the computer which, in light
of Alice, do not make the claims significantly more than the abstract idea.
There is no indication that the combination of elements/units improves the
functioning of a computer or improves any other technology or technical field. There is
no particular machine recited and no real-world transformation recited. Claim 1 merely
talks about "predicting" phase behavior and claims 24 and 25 recite "performing" a
recovery process without reciting any steps of actually recovering oil, so there is no
recited connection between the "prediction" being made and an actual step of oil
recovery, for instance.
The step of" ... receive a data stream comprising experimental data from the
experimental microemulsion system" is just insignificant extra solution activity
comprising the steps of receiving data. 

The dependent claims 2-24 merely extend the details of the abstract idea of
mathematical concepts, more particularly mathematical calculations or mental steps as
recited, without adding other additional elements that would make the claims
significantly more than the abstract idea, or integrate the claims into a practical
application. Therefore claims 2-24 are similarly rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 10, 12, 13 and 26 are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Ghosh "Dimensionless Equation to Predict Microemulsion Phase
Behavior''.

          Regarding Claim 1, Ghosh disclose a method for predicting phase behavior of a
Micoemulsion system in a chemical enhanced oil recovery process (Abstract, where
prediction of microemulsion phase behavior), the method comprising:
determining a hydrophilic-lipophilic difference based on a ratio of salinity to optimum
salinity in the microemulsion system (Page 8972, where equation (1 2), (13), (i 4) and
(15) .... , 1/0 =3I HLD+ 1/ w0 and further o = -3I In S/S* + 1 /w0 ; an important new result of this paper is that the inverse of oil solubilization ratio in type II- microemulsions for a fixed overall composition varies linearly with HLD, HLD is a hydrophilic-lipophilic
difference and further in equation (13) HLD =In S/S*, where S is salinity and S* is
optimum salinity);
      determining an average solubilization ratio as a direct function of the hydrophilic-
lipophilic difference (Page 8972, Col 2, equation [17], where when the water solubility
ratio is eliminated we have in the type III region: 1 /0 = -((3L HLD/2)+1/ and equation
(18) and further equation (19): 1/=-(( 3I/2*ln(S/S*) + 1/*); and
     predicting phase behavior based on the determined average solubilization ratio to
model microemulsion phase behavior (Abstract: "We predict phase behavior as a
function temperature, pressure, volume, salinity, oil type, oil-water ratio, and
surfactant/alcohol concentration. The dimensionless EoS is based on coupling the HLDNAC (Hydrophilic Lipophilic Difference-Net Average Curvature) equations with new
relationships between optimum salinity and solubility'' ); (Page 8973, Col 1,  Prediction of Phase Number and Winsor Type, where equation (21), (22) and (23), where For HLO > 0, type II- exists when HLD < HLDL, while type II +is present when HLD > HLDU, Between these limits three-phases exist (type Ill). For HLO < 0, type III cannot exist and the phase behavior is type II-, type II+, or type IV (single-phase microemulsion).

       Regarding Claim 2, Ghosh disclose the method of claim 1, wherein the average
solubilization ratio is normalized to the optimum solubilization ratio (Page 8972,
equation (13) where In S/S*).

       Regarding Claim 3, Ghosh disclose the method of claim 1, wherein the hydrophilic-
lipophilic difference is determined as a natural logarithm of the ratio of salinity to optimum salinity (Page 8972, equation (12) and (13) where HLD=ln S/S").

       Regarding Claim 4, Ghosh disclose the method of claim 1, wherein the method allows net curvature of solubilized domains to be zero at all salinity values (Page 8972,
equation (12) and (13) where HLD=ln S/S*).

       Regarding Claim 10, Ghosh disclose the method of claim 1, were in the average
solubilization ratio is determined for a specific hydrophilic-lipophilic difference based on
the salinity ratio of the microemulsion system (Page 8972, Col. 2, equation [i 7], where
when the water solubility ratio is eliminated we have in the type Ill region: 1 /0= -((3I
HLD/2)+ 1/* and equation (18) and further equation (19): 1 /o = 3I/2 * ln(S/S*) + 1/*).

        Regarding Claim 12, Ghosh disclose the method of claim 1, further comprising
determining a number of phases in the microemulsion system (Page 8973, Prediction of
Phase Number and Winsor Type, where The dimensionless EOS can be used to predict
if an overall composition is within the type II-, II+, III, or IV region prior to solving for
solubility ratios).

Regarding Claim 13, Ghosh discloses the method of claim 12, further comprising
determining composition(s) of the phase(s) (Page 8973, Prediction of Phase Number
and Winsor Type, the dimensionless EOS can be used to predict if an overall
composition is within the type II-, II+, HI, or IV region prior to solving for solubility ratios).


        Regarding Claim 26, Ghosh disclose a method of performing a chemical the enhanced oil recovery process, comprising:
predicting phase behavior of a microemulsion system in an oil reservoir comprising a
surfactant, oil, and water (Abstract, where predict phase behavior as a function
temperature, pressure, volume, salinity, oi! type, oil-water ratio) from an experimental
microemulsion system comprising the same surfactant formulation by:
determining a hydrophilic-lipophilic difference based on a ratio of salinity to optimum
salinity in the experimental microemulsion system (Page 8972, Col. 1, Type II Micoemulsion equation [12], 1/ -((3I HLD/2)+ 1/w0 and equation (13) and further
equation (19): 1/ ~ 3I/2 * ln(S/S*) + 1 /w0, e.g.,  HLD=In S/S*); and
    determining an average solubilization ratio as a direct function of the hydrophilic!
lipophilic difference at a same state as an optimum solubilization (Page 8972, Col. 2,
equation [17], where when the water solubility ratio is eliminated we have in the type III
region: 1/ = -((3I HLD/2)+ 1/* and equation ("18) and further equation (19): 1/ = 3I/2 * ln(S/S*) + 1/*); and
predicting phase behavior based on the determined average solubilization ratio
(Abstract: "we predict phase behavior as a function temperature, pressure, volume,
salinity, oi! type, oil-water ratio, and surfactant/alcohol concentration The
dimensionless EoS is based on coupling the HLD-NAC (Hydrophilic Lipophilic
Difference-Net Average Curvature) equations with new relationships between optimum
salinity and solubility") and (Page 8973, Col.1, Prediction of Phase Number and Winsor
Type, where equation (21), (22) and (23), where For HLD > 0, type II -exists when
HLD < HLDL, while type II+ is present when HLD > HLDU. Between these limits three phases exist(type Ill). For HLO< 0, type Ill cannot exist and the phase behavior is type
II-, type II+, or type IV (single-phase microemulsion).


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-9, 11, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over
Ghosh "Dimensionless Equation to Predict Microemulsion Phase Behavior"
in view of Johns (Pub.2019/0225870); Provisional application No 32/379,5171, filed on
Aug, 25, 20716 find support on pages 4 and 12).
          Regarding Claim 5, Ghosh disclose the method of claim 1, but does not disclose
comprising generating a symmetrical binodal curve on a ternary phase diagram of the
microemulsion system representing a phase boundary between two- phase regions and
a single phase region.

Johns discloses comprising generating a symmetrical binodal curve on a ternary phase
diagram of the microemulsion system representing a phase boundary between two-
phase regions and a single phase region (para [009], where in the type IV region
(single-phase region), is used to end the two-phase binodal curve, which would
otherwise mistakenly continue to the boundaries of the surfactant-brine and surfactant oil axis of the ternary diagram);(para [0089], where condition is satisfied when the
overall composition is between the critical tie line and the boundary tie line of the tie
triangle. Then a negative flash is done to check whether the overall composition lies
within the type II- region.  If not, the composition lies within the single-phase type IV
region).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to generating a symmetrical binodal curve, as taught by Johns into Ghosh in order to more accurately detect the chemical potential of all solution components in each phase composition.

          Regarding Claim 6, Ghosh disclose the method of claim 1, but does not disclose only symmetrical binodal curves on ternary phase diagrams of the microemulsion system representing a phase boundary between two-phase regions and a single phase region are generated.
Johns disclose only symmetrical binodal curves on ternary phase diagrams of the
microemulsion system representing a phase boundary between two-phase regions and
a single phase region are generated (para [009], where in the type IV region (single phase region), is used to end the two-phase binodal curve, which would otherwise
mistakenly continue to the boundaries of the surfactant-brine and surfactant-oil axis of
the ternary diagram).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to binodal curve, as taught by Johns into Ghosh in
order to more accurately detect the chemical potential of al! solution components and
different statistical criteria in each phase composition.

         Regarding Claim 7, Ghosh disclose the method of claim 1, wherein the step of
determining a hydrophilic-!lipophilic difference, as recited in claim 1.
Ghosh does not disclose step is executed on a computing system.
Johns disclose step is executed on a computing system (para [0021], where a non-transitory computer readable recording medium that stores a program having
instructions that, when executed by a processor, performs a method of estimating a
microemulsion phase composition of surfactant, oil and water is provided). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provide computing system, as taught by Johns in the
Ghosh in order to more effectively perform all calculations with multiple data.

        Regarding Claim 8, Ghosh disclose the method of claim 1, wherein the step of
determining the average solubilization ratio, as recited in claim 1.
Ghosh does not disclose step is executed on a computing systems
Johns disclose step is executed on a computing system (para [0021], where a non-transitory computer readable recording medium that stores a program having
instructions that, when executed by a processor, performs a method of estimating a
microemulsion phase composition of surfactant, oil and water is provided).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provide computing system, as taught by Johns in the
Ghosh reference in order to more effectively perform a!! calculations with multiple data.

        Regarding Claim 9, Ghosh disclose the method of claim 1, wherein the step of
predicting phase behavior, as recited in claim 1.

Ghosh does not disclose step is executed on a computing system.

Johns disclose step is executed on a computing system (para [0021], where a non- transitory computer readable recording medium that stores a program having
instructions that, when executed by a processor, performs a method of estimating a
microemulsion phase composition of surfactant, oil and water is provided).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provide computing system, as taught by Johns into
Ghosh reference in order to more effectively perform all calculations with multiple data.

       Regarding Claim 11, Ghosh disclose the method of claim 5, wherein the symmetrical
binodal curve is represented by the average solubilization ratio at a specific salinity (Page 8972, Col. 2, equation [17], where when the water solubility ratio is eliminated we have in the type Ill region: 1/o = -((31 HLD/2)+1/* and equation (18) and further equation (19): 1/o= 3I/2 * ln(S/S*) + 1/*).

       Regarding Claim 24, Ghosh discloses the method of claim 1, wherein the optimum
salinity S* and the optimum solubilization ratio * are determined by existing predictive
correlations.
Johns discloses the optimum salinity S* and the optimum solubilization ratio * are
determined by existing predictive correlations (para [008], where observed correlation
between solubilization ratio at optimum formulation and optimum salinity).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provide predictive correlation, as taught by Johns in
the Ghosh reference in order to more persuasively predicting chase behavior of a
microemulsion system in a chemical enhanced oil recovery process.

      Regarding Claim 25, Ghosh disclose a system for performing a chemical enhanced oil recovery process, comprising:
determining a hemophilic-lipophilic difference based on a ratio of salinity to optimum
salinity in the microemulsion system (Page 8972, where equation (12), (13), ( 14) and
( 15)., .. , 1/  =-3I H LD+ 1/ w0 and further o = -3I In S/S* + 1 /w0 ; an important new
result of this paper is that the inverse of oil solubilization ratio in type II- microemulsions
for a fixed overall composition varies linearly with HLD, HLD is a hydrophilic-lipophilic
difference and further in equation (13) HLD =In S/S*, where Sis salinity and S* is
optimum salinity) containing oi!, water, and a surfactant (Page 8969, Abstract, where
predict phase behavior as a function temperature, pressure, volume, salinity, oi! type,
oil-water ratio, and surfactant/alcohol concentration); and
      determining an average solubilization ratio as a direct function of the hydrophilic-
lipophilic difference at a same state as an optimum solubilization (Page 8972, Col. 2,
equation [17], where when the water solubility ratio is eliminated we have in the type Ill
region: 1/ = -((3I HLD/2)+ 1/* and equation (18) and further equation (19): 1/ = 3I/2 *ln(S/S*) + 1 /*); and
    predicting phase behavior based on the determined average solubilization ratio to
model microemulsion phase behavior (Abstract: "We predict phase behavior as a
function temperature, pressure, volume, salinity, oil type, oil-water ratio, and
surfactant/alcohol concentration. The dimensionless EoS is based on coupling the HLD-NAC (Hydrophilic Lipophilic Difference-Net Average Curvature) equations with new
relationships between optimum salinity and solubility" ) (Page 8973, Col.1, Prediction of
Phase Number and Winsor Type, where equation (21 ), (22) and (23), where For HLD
> 0, type II- exists when HLD < HLDL, while type II+ is present when HLD > HLDU.
Between these limits three-phases exist(type Ill). For HLD < 0, type III cannot exist
and the phase behaviors type II-, type II+, or type IV (single-phase microemulsion).
Ghosh does not disclose a processing unit configured to receive a data stream
comprising experimental data from the experimental microemulsion system;
a memory communicatively connected to the processing unit, the memory storing
instructions which, when executed by the processing unit, cause the system to perform
a method tor predicting phase behavior in chemical enhanced oil recovery.
Johns disclose a processing unit configured to receive a data stream comprising
experimental data from the experimental microemulsion system (Fig. 3, experimental
data 80, 70, 75, 85, 90 and 95; para [006] and [007], where predicted the phase
behavior for live oils at high pressures based on experimental measurements of dead
oil at atmospheric pressure using a density correlation. 
Ghosh and Johns recently included a linear term for pressure in HLD that is a more robust and accurate approach;
proposed to predict microemulsion phase behavior) and (para [0021], where the new
EoS is tuned to experimental data by varying a new dimensionless group, the I-ratio,
and the maximum value of correlation length in the three-phase region);
a memory communicatively connected to the processing unit, the memory storing
instructions which, when executed by the processing unit, cause the system to perform
a method for predicting phase behavior in chemical enhanced oil recovery (para [0021],
where non-transitory computer readable recording medium that stores a program
having instructions that, when executed by a processor, performs a method of
estimating a microemulsion phase composition of surfactant, oil and water is provided).

Therefore, it would have been obvious to one of ordinary ski!! in the art at the time the
applicants' invention was made to provide computing system, as taught by Johns into
Ghosh reference in order to perform an calculations with multiples data.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh
"Dimensionless Equation to Predict Microemulsion Phase Behavior'' in view of
Willingham (US Pub.2012/0125605).

       Regarding Claim 22, Ghosh disclose the method of claim 1, further comprising
   forecasting oil recovery for the surfactant (Abstract: Prediction of microemulsion phase behavior for changing state variables is critical to formulation design of
surfactant-oil-brine (SOB) systems. SOB systems find applications in various chemical
and petroleum processes, including enhanced oil recovery), but does not disclose field
scale oil recovery.
Willingham disclose field scale oil recovery (para [0141], where impact oil recovery in a
field-scale application). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provide field scale oil recovery, as taught by
Willingham into Ghosh reference in order to more effectively reproduce the behavior
of the performance of a reservoir and evaluating the advantages of a recovery process.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh
"Dimensionless Equation to Predict Microemulsion Phase Behavior'' in view of
Weerasooriya (US Pub. 20130281327).

       Regarding Claim 23, Ghosh disclose the method or claim 1, wherein the optimum
solubilization ratio S* are determined experimentally (Page 8973, where experimental
data confirm these trends of optimum solubilization ratios in the two~ and three-phase
regions), but Ghosh does not disclose the optimum salinity S.,. and the optimum
solubilization ratio S* are determined experimentally.

Weerasooriya disclose the optimum salinity s* and the optimum solubilization ratio s*
are determined experientially (para [0177], where !initial! experiments are at about 1-3%
active surfactant so that the volume of the middle microemulsion phase would be large
enough tor accurate measurements assuming a solubilization ratio of at !east 10 at
optimum salinity).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provide experimental data, as taught by
Weerasooriya in the Ghosh reference in order to more precisely predicting phase
behavior of a microemulsion system in a chemical enhanced oil recovery process.

Examiner note with regards to prior art of the record:

Regarding Claim 14, None of the above references fully disclose or render obvious:
calculating an average solubilization ratio  avg assuming a single phase Micoemulsion
system;
calculating an average solubilization ratio avg;
determining whether  avg is less than  avg or avg is greater avg.;
concluding that the microemulsion system is a single phase system if S1avg is less than
concluding that the microemulsion system is a multiphase system if avg is greater than
avg.
Claims 15-21 are dependent on claim 14 and not rejected under 35 USC 102 or 103 due to their dependency.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.

1) Rahman "Development of scaling criteria for enhanced oil recovery: a review";
2) Luchao Jin "Physics base HLD-NAC phase behavior model for surfactant//crude oil/brine systems."
3) Sheng "Optimum Phase Type and Optimum Salinity Profile in Surfactant Flooding";
4) M. Roshanferkr "Prediction of optimum salinity and solubilization ratio for
microemulsion phase behavior with live crude at reservoir pressure';
5) Acosta "Net-Average Curvature Model for Solubilization and Supersolubilization in
Surfactant Microemulsions".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2857